Title: To Thomas Jefferson from Walter Ruding Deverell, 19 March 1825
From: Deverell, Walter Ruding
To: Jefferson, Thomas


                        Sir,
                        
                            University
                            March1825.
                    If the office of Librarian at the University be not yet appropriated, I beg to say that it would afford me very great pleasure to accept it. The emolument that may accrue is not the motive of my application for it; but the kind of employment is that for which I have ever had a peculiar predilection.—My knowledge of languages, and other qualifications, are I believe sufficient for the purpose: Of these I would wish to leave the mention to my friend Dr Blattermann with whom I have been for several years a resident student.I have the honor to be Sir, Your most obedt Servt
                        Walter Ruding Deverell